Examiner’s Comments
Instant office action is in response to communication filed 3/8/2021.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-2, 5, 8-10, 13, 16, 18-19, 22 and 25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “providing, by a processing unit, a first list of identifiers of approved scripts approved for executing by web-browsers on a plurality of client devices and a second list of identifiers of rejected scripts not approved for executing by the web-browsers on the client devices, wherein an attempt to execute, by the web-browsers on the client devices, an approved script having an identifier included in the first list will be allowed and an attempt to execute, by the web-browsers on the client devices, a rejected script having an identifier included in the second list will be blocked; in response to execution of a script validation software on any given client device of the client devices: sending the first list and the second list to the given client device; receiving, by the processing unit, from a-the given client device of the client devices, information of an unknown script executed on the given client by an approved script having an identifier included in the first list, the information including at least an identifier of the unknown script not included in the first list or in the second list; and updating, by the processing unit, the first list by inserting the identifier of the unknown script thereto upon approval of the unknown script by a user, or updating the second list by inserting the identifier of the unknown script thereto 

The closest art of record Bhogal et al. (2007/0028185) teaches “A system and method to allow authorized popup windows on a website are provided. With the system and method, one or more identifiers of authorized popup window sources are associated with website content. When the website content is downloaded to a client device in response to a request, the one or more identifiers are also provided to the client device. A popup blocker application resident on the client device uses the one or more identifiers to generate a filter list of authorized popup window sources against which the source of popup windows may be compared when the popup window attempts to be loaded into the browser. If the source of the popup window that is attempting to be loaded is not present in the list of authorized sources of popup windows, then the loading and output of the popup window content is blocked.” but does not teach the indicated subject matter above.
Another art of record Jerry Malcolm (2005/0033810) teaches “Bulk mail subscriptions by including a bulk mail class indicator and a sender identifier key value in the header portion of an electronic message. Messages which are properly identified as bulk class and include an approved sender identifier value are passed directly to the intended recipient. Messages which are properly identified as bulk class but which do not contain an approved sender identifier value are rejected or intercepted. Messages which do no indicate themselves to be bulk class, but which are determined to have characteristics of bulk mail are rejected or intercepted, as well.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/SIMON P KANAAN/Primary Examiner, Art Unit 2492